DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
 
3. 	Claims 52-80 are pending upon entry of amendment filed on 11/23/21.

Claims 61-75 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention.  

Claim 52-60 and 76-80 are under consideration in the instant application.

4.	In light of Applicant’s amendment to the claims filed on 6/11/21, the rejections under 35 U.S.C. 112 (b) (see sections 5-6 of the office action mailed on 7/27) have been withdrawn.

5.	Claim 59 is objected to because of the following informalities: the currently amended “the ground consisting of” should read “the group consisting of”. Appropriate correction is required.

6.	The following rejection remains.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim(s) 52-60 and 76-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,648,702 (of record) in view of U.S. Pub. 2015/0071936 (IDS reference, of record) for the reasons set forth in the office action mailed on 7/27/21.

The ‘702 patent teaches antibody formulations comprising about 50mg/ml antibody, about 10mM of L-arginine, about 10mM-50mM NaCl, about 4% of sucrose/mannitol and 0.02% polysorbate (col. 8) at pH about 7.

The ‘702 patent further teaches that the antibody can be administered parenterally (col. 9-10) and packaging in prefilled syringes (col. 13). As packaging requires opening of container (e.g. degassing), it meets the limitations of claim 60 and included in this rejection.  

The reference teaches the uses of trehalose in various concentrations (col. 6-8) as well as use of humanized VEGF (col.5) antibody.  Given that the bevacizumab, ranibizumab or alibercept are human monoclonal and/or Fc fused, claim 58 is included in this rejection.  

Further, claim 53-54 are included in this rejection where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

The disclosure of the ‘702 publication differs from the instant claimed invention in that it does not teach the use cyclodextrin or poloxamer as in claims 55-56 of the instant application. 

The ‘936 publication teaches the use of cyclodextrins and poloxamers ([0029-0032]) to stabilize and reduce aggregate formation in the antibody formulation.  In addition, the ‘936 publication teaches addition of sugars including trehalose upto 10% to reduce aggregations in protein formulation ([0033-0035]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add cyclodextrins and poloxamers and increase trehalose concentration upto 10% as taught by the ‘936 publication into the antibody stabilizing formulation taught by the ‘702 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of cyclodextrins, poloxamers and trehalose upto 10% improves stability of antibody by reducing aggregates.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 11/23/21 has been fully considered but they were not persuasive,



Although the ‘702 patent indicates the L-arginine was the only aggregation inhibitor found in TNFR:Fc, the various excipients have not been used as a combination but as a single source with phosphate buffer is at 25mM.

IN light of the combination of the ‘936 publication that utilizes 1-10% stabilizer including trehalose and the ‘702 patent allows upto 10% of sugar exemplified in Example 1 and the ‘936 publication confirms that the protein art recognizes addition of trehalose upto 10% to reduce aggregates.  As such, the combination of the references results in the claimed invention and there is reasonable expectation of success in producing the claimed invention. It is advised to recite concentrations of antibody of the instant application as the prior art antibody requires about 50mg/ml while the claimed invention uses 3.9-6000ng/ml concentrations throughout the examples of the instant application which differentiate the structures between the prior art and claimed solutions.   The rejection is maintained herein.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
December 8, 2021 
 

/YUNSOO KIM/Primary Examiner, Art Unit 1644